Exhibit 10.158

 

 

EXHIBIT (10)(158)

 

JOINT VENTURE AGREEMENT

 

This Joint Venture Agreement is being entered into as of December 24, 2014,
between New England WOB, LLC (“NEWOB”) , Attitude Beer Holding Co. (“ABH”),
Attitude Drinks, Inc. (“Attitude”), Glenn E. Straub (“Straub”) and James D.
Cecil (“Cecil” and together with Straub the “Current Members”)(each a “Party,”
collectively the “Parties”).

 

WHEREAS, NEWOB has entered into an Area Development Agreement (the “ADA”) with
World of Beer Franchising, Inc. (“Franchisor”);

 

WHEREAS, Franchisor is in the business of entering into franchise agreement with
third parties for such third parties to own and operate World of Beer themed
bar/ restaurants (“WOB Franchises”).

 

WHEREAS, pursuant to the ADA, NEWOB developed a WOB Franchise in Stamford,
Connecticut (the “Stamford Location”) and assigned its rights to the Stamford
Location to Stamford WOB, LLC (“Stamford WOB”).

 

WHEREAS, pursuant to the ADA, NEWOB is developing a WOB Franchise in West
Hartford, Connecticut (the “West Hartford Location”) and assigned its rights to
the West Hartford Location to West Hartford WOB, LLC (“WH WOB”). WH WOB’s
members are Straub and Cecil.

 

WHERES, ABH has access to capital that would allow NEWOB to maximize the number
of WOB Franchises it could develop pursuant to the ADA.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

JOINT VENTURE

 

1.1         ADA.

 

a.           NEWOB and the Current Members hereby grant ABH the right to
participate in any WOB Franchise that NEWOB proposes to develop whether pursuant
to the current ADA or any other agreement with Franchisor. ABH shall have the
option to become a 51% member of any new WOB Franchise for the contribution of
100% of the budgeted development costs of developing such new WOB Franchise.

 

b.           Upon NEWOB’s finalization of a location for a new WOB Franchise it
shall give ABH notice of such new location. Upon the execution of a letter of
intent with a budget and forecasts (LOI) for a new location, ABH will be given
notice of the LOI (the “LOI Notice”). Within 30 days after receipt of the LOI
Notice, ABH shall give NEWOB notice if it desires to exercise its option to
participate in such new WOB Franchise. ABH will have 14 days thereafter to sign
a new Operating Agreement for that location and must fund 100% of the costs of
the new location within 90 days after lease execution in equal installments of
twenty five percent (25%). These installments will commence upon execution of
the Operating Agreement & continue every 30 days until the capital is
contributed in full. There shall be a 7 day cure period after written notice is
received that a payment has not been made.

 

 

 

 

c.           If ABH elects to not proceed forward with more than 2 new locations
with NEWOB then NEWOB shall be allowed to operate such location with other
investors on the same terms as those offered to ABH. In the event NEWOB desires
to continue with such location on different terms than those previously rejected
by ABH, NEWOB must first offer such terms to ABH in accordance with the
procedure in 1.1(b).

 

d.           For each new location that ABH participates in, NEWOB shall form a
new limited liability company to be the Franchisee. NEWOB, ABH and the new
limited liability company shall enter in an operating agreement substantially
the same as the WH Operating Agreement (as defined below).

 

e.           NEWOB shall be entitled to a management fee for each location under
the same terms as set forth in the WH Operating Agreement.

 

f.            ABH will not invest in any other WOB locations other than with
NEWOB.

 

1.2         West Hartford.

 

a.           Concurrently with the execution of this Agreement and funding of
the capital contribution, ABH agrees to purchase from West Hartford WOB a 51%
membership interest in West Hartford WOB for $1,200,000.00 capital contribution
to West Hartford WOB (the “WH Investment”).

 

b.           Concurrently with the WH Investment, Straub and Cecil have
transferred their membership interests in WH WOB to NEWOB so that upon the WH
Investment, NEWOB and ABH will be the sole members of West Hartford WOB.

 

c.           NEWOB and ABH will execute and amended and restated operating
agreement to govern West Hartford WOB, substantially in the form annexed hereto
as Exhibit A (the “WH Operating Agreement”).

 

1.3         Stamford. ABH and NEWOB and the Current Members agree to enter in an
agreement regarding the Stamford WOB in the form annexed hereto as Exhibit B.

 

1.4         Warrants. In consideration of their transfer of their membership
interests in West Hartford WOB and Stamford WOB to NEWOB, the person identified
on Schedule 1.4 shall be issued warrants to purchase shares of Attitude’s common
stock as set forth on Schedule 1.4

 

1.5         Non-Circumvention – Non-Compete. NEWOB shall have its principal,
including those persons identified on Schedule 1.4, execute a non-circumvention
agreement in the form annexed hereto as Exhibit C.

 

2

 

 

 

1.6         Public Disclosure. Attitude shall have the right to make disclosures
and public announcements regarding this Agreement, and any agreement or business
entered into pursuant hereto, as it deems necessary to comply with its
Securities and Exchange Commission reporting obligations. Subject to the
reasonable prior approval of Franchisor, Attitude will be allowed to use the
World of Beer in its investor and public relations materials.

 

1.7         Audits. NEWOB and each WOB Franchise shall fully cooperate with ABH
and Attitude in supplying all information to Attitude and its auditor so
Attitude can timely comply with its Securities and Exchange Commission reporting
obligations.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Each Party hereby makes the following representations and warranties for the
benefit of all the other Parties:

 

2.1         Such Party has full power and authority to enter into this
Agreement. This Agreement has been duly and validly executed and delivered by
Such Party and constitutes the legal, valid and binding obligation of such
Party, enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws from time to time in effect that affect creditors’ rights
generally, and by legal and equitable limitations on the availability of
specific remedies.

 

2.2         The execution, delivery and performance by such Party of this
Agreement will not: (i) violate the organizational documents of such Party, (ii)
violate any decree or judgment of any court or other governmental authority
applicable to or binding on such Party; (iii) violate any provision of any
federal or state statute, rule or regulation which is, to such Party’s
knowledge, applicable to such Party; or (iv) violate any contract to which such
Party or any of its assets or properties are bound, or conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of , any agreement, indenture or
instrument to which such Party is a party. No consent or approval of, or filing
with, any governmental authority or other person not a party hereto is required
for the execution, delivery and performance by such Party of this Agreement.

 

ARTICLE III

MISCELLANEOUS

 

3.1         Entire Agreement; Amendments. The Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

 

3.2         Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Parties or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

 

3

 

 

3.3         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Investor may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Holder.

 

3.4         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

3.5         Notices. Any notice, demand or request required or permitted to be
given by the respective parties hereto pursuant to the terms of this Agreement
shall be in writing and shall be deemed delivered (i) when delivered personally
or by verifiable facsimile transmission, unless such delivery is made on a day
that is not a Business Day, in which case such delivery will be deemed to be
made on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to an overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), addressed as follows:

 

If to NEWOB:

 

505 S. Flagler Drive, Suite 1010

West Palm Beach, FL 33401

 

If to ABH:

 

712 US Highway 1, Suite 200

North Palm Beach, FL 33408

 

If to Attitude:

 

712 US Highway 1, Suite 200

North Palm Beach, FL 33408

 

If to Straub:

 

505 S. Flagler Drive, Suite 1010

West Palm Beach, FL 33401

 

If to Cecil:

 

505 S. Flagler Drive, Suite 1010

West Palm Beach, FL 33401

 

Any Party may change the address(es) to which all notices, requests and other
communications are to be sent by giving written notice of such address change to
the other Parties in conformity with this Section 3.5, but such change shall not
be effective until notice of such change has been received by the other Party.

 

4

 



 

3.6            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

3.7           Survival. The representations, warranties, agreements and
covenants contained herein shall survive the termination of this Agreement.

 

3.8           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

3.9           Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affecting or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Joint Venture Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

NEW ENGLAND WOB, LLC   ATTITUDE BEER HOLDING CO.       /s/ Glenn E. Straub   /s/
Roy Warren By: Glenn E. Straub   By: Roy Warren Its: Manager   Its: President  
    ATTITUDE DRINKS, INC.   GLENN E. STRAUB       /s/ Roy Warren   /s/Glenn E.
Straub By: Roy Warren     Its: President           JAMES D. CECIL          
/s/James D. Cecil    

 

CONSENT

 

World of Beer Franchising, Inc., hereby consents to the above Joint Venture
Agreement between New England WOB, LLC and Attitude Beer Holding Co.

 

WORLD OF BEER FRANCHISING, INC.       /s/ Benjamin P. Novello   By: Benjamin P.
Novello   Its: Chief Development Officer  

 

6

 

 



EXHIBIT A

 

OPTION AGREEMENT

 

This OPTION AGREEMENT is being entered into as of December 24, 2014, between New
England WOB, LLC (“NEWOB”) , Attitude Beer Holding Co. (“ABH”), Attitude Drinks,
Inc. (“Attitude”), Glenn E. Straub (“Straub”), and James D. Cecil (“Cecil”), and
Scott McCurdy (“McCurdy” and together with Straub and Cecil the “Current
Members”)(each a “Party,” collectively the “Parties”).

 

WHEREAS, NEWOB has entered into an Area Development Agreement (the “ADA”) with
World of Beer Franchising, Inc. (“Franchisor”);

 

WHEREAS, pursuant to the ADA, NEWOB developed a WOB Franchise in Stamford,
Connecticut (the “Stamford Location”) and assigned its rights to the Stamford
Location to Stamford WOB, LLC (“Stamford WOB”). Stamford WOB’s members are the
Current Members.

 

WHEREAS, the Current Members and NEWOB, desire to grant ABH an option to
participate in Stamford WOB on the terms set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

1.          The Current Members and NEWOB hereby grants ABH the option to obtain
51% membership interest in Stamford WOB for a contribution to Stamford WOB of
$1,400,000.00 in cash and a $600,000 note from Attitude (the “Stamford Option”).
The note shall be substantially in the form annexed hereto as Exhibit 1 (the
“Note”). The Stamford Option shall be exercisable until 4:59 PM ET on the Second
Anniversary of this Agreement.

 

2.          ABH shall exercise the Stamford Option by sending written notice of
exercise to NEWOB and the Current Members. Upon ABH notifying NEWOB and the
Current Members of its election to exercise the Stamford Option, Current Members
will transfer their membership interests in Stamford WOB to NEWOB and NEWOB will
enter into an amended and restated operating agreement in the form annexed
hereto as Exhibit 2 (the “Stamford Operating Agreement”). At the closing, NEWOB
shall have Stamford admitted as a 51% member of Stamford WOB and ABH shall pay
$1,400,000.00 in cash and tender the Note.

 

3.          The Current Members and NEWOB agree not to amend the Stamford
Operating Agreement without the consent of ABH prior to the expiration of the
Stamford Option.

 

4.          The Current Members and NEWOB agree not to admit new members to
Stamford WOB without the consent of ABH prior to the expiration of the Stamford
Option.

 

5.          Except as described in Section 6 below, the Current Members and
NEWOB agree not to sell their interest in Stamford WOB without the consent of
ABH prior to the expiration of the Stamford Option.

 

7

 

 

6.          This option shall become null and void if NEWOB sells Stamford WOB
to World Of Beer Franchising, Inc. before the option is exercised, provided that
ABH will receive fifty one percent (51%) of the economic benefits from such sale
in excess of $2,000,000. For example, if Stamford WOB is sold for $2,500,000,
ABH will receive $250,000 from such sale.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Option Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

NEW ENGLAND WOB, LLC   ATTITUDE BEER HOLDING CO.       /s/ Glenn E. Straub   /s/
Roy Warren By: Glenn E. Straub   By: Roy Warren Its: Manager   Its: President  
    ATTITUDE DRINKS, INC.   GLENN E. STRAUB       /s/ Roy Warren   /s/ Glenn E.
Straub By: Roy Warren     Its: President           JAMES D. CECIL   SCOTT
MCCURDY       /s/ James D. Cecil   /s/ Scott McCurdy

 

CONSENT

 

World of Beer Franchising, Inc., hereby consents to the above Option Agreement.

 

WORLD OF BEER FRANCHISING, INC.       /s/ Benjamin P. Novello   By: Benjamin P.
Novello   Its: Chief Development Officer  

 

9

 

 

EXHIBIT A - Exhibit 1

 

Intentionally not included as see Exhibit (10)(154)

 

EXHIBIT A - Exhibit 2

 

Intentionally not included as no decision has been made as of this filing date
about this option

 

EXHIBIT B

 

Intentionally not included as no decision has been made as of this filing date
about this option

 

EXHIBIT C

 

Intentionally not included as see Exhibit (10)(155)

 

Schedule 1.4

 

Intentionally not included as no decision has been made as of this filing date
about this option

  



10

